United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3722
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Gerald Thomas Williams,                 *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: March 16, 2007
                                Filed: March 26, 2007
                                 ___________

Before WOLLMAN, MURPHY, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

       Gerald Thomas Williams appeals the 120-month sentence the district court1
imposed after he pleaded guilty to possessing child pornography, in violation of 18
U.S.C. § 2252A(a)(5)(B). Williams argues that imposition of a statutory minimum
sentence based on an alleged prior conviction violates his Fifth and Sixth Amendment
rights as established in United States v. Booker, 543 U.S. 220 (2005). Citing Blakely
v. Washington, 542 U.S. 296 (2004), he also questions the continued viability of



      1
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
Almendarez-Torres v. United States, 523 U.S. 224, 239-47 (1998) (prior conviction
is sentencing factor for court to decide).

      We conclude the district court did not err in determining that Williams’s prior
conviction qualified under 18 U.S.C. § 2252A(b)(2) as abusive sexual conduct
involving a minor. See Booker, 543 U.S. at 244 (reaffirming prior-conviction
exception to facts that must be admitted by defendant or proved to jury beyond
reasonable doubt); United States v. Torres-Alvarado, 416 F.3d 808, 810 (8th Cir.
2005) (“we are bound by Almendarez-Torres until the Supreme Court explicitly
overrules it”); United States v. Johnson, 411 F.3d 928, 931 (8th Cir.) (Sixth
Amendment does not require that fact of prior conviction be determined by jury; once
court determines that prior conviction exists, characterization of that conviction is
legal matter for court), cert. denied, 126 S. Ct. 505 (2005).

      Accordingly, we affirm.
                     ______________________________




                                         -2-